


    
EXHIBIT 10.3




[mtsnletterhead2.jpg]


February 26, 2013


Hoang H. Hoang
10390 Stern Avenue
Cupertino, CA 95014




Re: Employment Offer




Dear Hoang:


On behalf of Mattson Technology (the "Company") I am pleased to offer you
employment in the position of Senior Vice President, Global Business Operations
reporting to me. This letter sets out the terms of your employment with the
Company as follows in the attached agenda.


Base Salary


You will be paid a starting base salary of $295,000.00 per year (bi-weekly
$11,346.15), less applicable taxes and other withholdings required by law.


Company Bonus Plan


You are eligible to participate in Mattson's Company Bonus Program. Upon meeting
eligibility requirements, the 2013 Company Bonus plan provides an opportunity to
receive up to 40% of your earned salary based on established targets and company
performance. Contingent upon Company performance, this target can be increased
up to a maximum 80% of your earned salary during 2013.


Equity


Subject to Compensation Committee approval, you will be granted an option to
purchase 100,000 shares of the Company's common stock (“Option'') with vesting
commencement date on your first day of employment and grant date in accordance
with the Company's policy. 25% of the shares covered by the Option will vest
after 12 months of continuous service with the and 1/48th of the shares covered
by the Option per month thereafter for the next three years so as to be 100%
vested on the fourth anniversary date, subject to your continued service through
such vesting dates. Should you have any questions regarding the stock plan we
will set up time to review the plan with you in detail. The Option will be
subject to the terms and conditions of the Company's Equity Incentive Plan, the
Company's policies and standard form of stock option agreement, which you will
be required to agree to as a condition of receiving the Option.


Employee Benefits


Mattson is committed to providing a comprehensive benefit program that is
responsive to all of its employees. Your coverage will begin on the first of the
month following your date of hire provided you complete the enrollment process
within 31 days of your hire date. A detailed package of our complete benefits
has been included for your review.






--------------------------------------------------------------------------------




Currently we also offer a sabbatical program and after every five (5) years of
continuous service as a regular full time employee of Mattson U.S. you would
become eligible for five (5) continuous weeks of paid time off for personal and
professional enrichment.


Our PTO policy provides for 20 days of PTO to cover vacation, sick and any
shutdown periods the company designates during the term of the year. After 5
full years of service the amount of PTO days will increase to 25 days.
Additionally, we provide for a carry over provision of up to 160 hours of PTO.


Mattson has designated a company shutdown schedule as outlined below; employees
may choose to take these days as unpaid time off or use accrued PTO hours.
Employees will be paid for any recognized holidays that fall during a shutdown
week.




May 20 - May 23
November 25 - November 27
December 23 & December 24


Furlough Program


Please be advised the Company has implemented a furlough program of one (1) day
per payroll period. The US office will be closed every other Friday through the
end of Q2 2013; the Company will assess the need to continue with the furlough
program on a quarterly basis. The result of this furlough program is a 10%
reduction in the available work hours. Corresponding with this 10% reduction in
available work hours, your annual pay will be reduced by 10%. Additional details
will be communicated within the first week of hire.


I would appreciate your confirming acceptance of this offer by signing and
returning the Acceptance Letter and the Proprietary Information and Innovations
Assignment (PIIA) Agreement to Monica Derecho in Human Resources. Your signature
will acknowledge that you have read, understand, and agree to the terms and
conditions of this offer and the enclosed documents.


We hope the above terms are consistent with our discussions and look forward to
establishing a long and productive relationship with many successes ahead. If
there are any questions regarding the offer please contact Monica Derecho, Human
Resources at 510-492-6455 and she would be happy to share details in greater
depth.


Sincerely,




By: /s/ FUSEN E. CHEN
 


Fusen E. Chen
President and Chief Executive Officer
Mattson Technology, Inc.
 
 









--------------------------------------------------------------------------------






Offer Acceptance


Offer Acceptance

--------------------------------------------------------------------------------



I accept your offer as stated and will begin employment on March 4, 2013.


Acceptance Signature

--------------------------------------------------------------------------------



I hereby accept all terms and conditions of the offer set forth above.


Please Print Full Legal Name

By: /s/ HOANG H. HOANG
 
Date: March 4, 2013
Hoang H. Hoang
 
 

















